IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0878
                              Filed August 31, 2022


IN THE INTEREST OF S.S. and G.S.,
Minor Children,

K.S., Mother,
       Appellant,

W.S., Father,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Hancock County, Karen Kaufman

Salic, District Associate Judge.



       A father and mother separately appeal the termination of their parental

rights to two children. AFFIRMED ON BOTH APPEALS.




       Theodore J. Hovda, Garner, for appellant mother.

       Cameron M. Sprecher, Mason City, for appellant father.

       Thomas J. Miller, Attorney General, and Michelle R. Becker, Assistant

Attorney General, for appellee State.

       Jane Wright, Forest City, attorney and guardian ad litem for minor children.




       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       A father and mother separately appeal the termination of their parental

rights to two children, born in 2018 and 2019. Both parents (I) challenge the

evidence supporting the ground for termination cited by the juvenile court; (II)

argue termination was not in the children’s best interests; (III) assert termination

was detrimental due to the closeness of the parent-child bond; and (IV) argue they

should have been afforded six additional months to facilitate reunification.

I.     Ground for Termination

       The juvenile court terminated parental rights pursuant to several statutory

provisions.   The parents only challenge the evidence supporting one of the

provisions, allowing us to affirm the termination decision on the unchallenged

grounds. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999). We elect to

address the contested provision, Iowa Code section 232.116(1)(h) (2022), which

requires proof of several elements, including proof the children cannot be returned

to parental custody.

       The parents contend they had “suitable housing” and employment, were

without a history of drug use or physical abuse of the children, had “a plan for

daycare,” and had “a strong support system,” permitting immediate reunification.

They also contend the department of human services failed to have “psychological

evaluations” completed which, in the father’s words, “would have been key in

understanding . . . their learning capabilities, [and] learning difficulties.”   The

parents’ focus on the absence of psychological evaluations implicates the

department’s obligation to make reasonable reunification efforts. See In re C.B.,

611 N.W.2d 489, 493 (Iowa 2000). “The State must show reasonable efforts as a
                                           3


part of its ultimate proof the child cannot be safely returned to the care of a parent.”

Id.

       Our de novo review of the record reveals the following facts. The children

were one and two when the department learned that they were being locked in

their room overnight. The department issued a founded child abuse report. The

parents agreed to participate in services to address their parenting deficiencies.

       The department began with a module on safe parenting.               Because of

concerns with the parents’ “cognitive functioning levels,” the service provider who

administered the module “modif[ied]” it and broke “it down so it [was] more easily

understandable” before she moved on to the next phase of the module. She also

“focused on” one step “for more than one session.” According to the department

case manager, “it was clear that [the] parents weren’t understanding” and, as a

result, the department discontinued the training. The department substituted “an

intense daily service” in a “further attempt to maintain the children in the home.”

The service had minimal effect. The case manager testified “the children were

again found locked in their room.” During one visit after services were initiated,

the department discovered the children’s bedroom “covered in poop on the walls,

bed and floor” and on the children’s bodies and faces.

       The department requested the children’s removal.            The juvenile court

granted the request and later adjudicated the children in need of assistance. The

State ultimately filed a petition to terminate parental rights.

       At the termination hearing, the case manager detailed the extensive

services afforded the parents and stated, “the only service that was court ordered

that the department was not able to offer was psychological evaluations for these
                                         4


parents.” When asked why the evaluations were not provided, she responded,

“[t]here was not any places available to be able to do that testing.” She said she

“called all the way down to Iowa City and around to Des Moines, and there just

wasn’t any availability to do psychological testing.” Responding to a suggestion

that evaluations would have been useful, she testified,

              You know, I think the information likely would have said the
       same that we’ve all assessed and that’s why we modified our
       teaching styles with the understanding of what their IQ likely is. I
       don’t know that the psychological testing would have necessarily
       given us any significant insight outside of it may have . . . been an
       additional assessment . . . on the[] [parents’] ability to parent these
       kids given what has already gone on.

The case manager pointed out that the “parents were still able to participate in

individual counseling, which would have likely been one of the things

recommended in a psychological eval[uation].”

       There is no question the parents ultimately made progress on hygiene

issues and employment. But, as recently as a month before the termination

hearing, the case manager testified “the parents still [did not] understand why they

were involved” in the proceedings. When asked if she believed a return of the

children to parental custody “would pose a significant risk of life to the children,”

she responded, “I do.” We conclude the State satisfied its reasonable-efforts

mandate and proved the children could not be returned to parental custody.

II.    Best Interests

       Termination must be in the children’s best interests.            Iowa Code

§ 232.116(2). The department reported:

       [T]he concerns that were identified at the onset of this case remain
       at this time. The [d]epartment does not question that these parents
       love their children however remain very guarded with parents’ ability
                                          5


         to learn and demonstrate the necessary skills needed to parent these
         children on a full-time basis. Interactions between parents and
         children remain supervised despite the fact that parents have been
         provided with a barrage of services. Unfortunately the [d]epartment
         does not anticipate parents making the necessary changes or
         displaying a consistent understanding of the learned skills necessary
         to provide for these children’s needs now or in the near future.
         Termination of [p]arental rights would allow the children to achieve
         permanency through adoption, which is believed to be in the
         children’s best interest.

On our de novo review, we agree with this assessment. We conclude termination

was in the children’s best interests.

III.     Bond

         A court may grant a permissive exception to termination based on the

parent-child bond. See id. § 232.116(3)(c); In re A.S., 906 N.W.2d 467, 475 (Iowa

2018).     The district court concluded “[a]ny sadness the child[ren] [might]

experience because of termination” would not “overcome the likely long-term

hardship and neglect” they would “suffer if in the care of” their parents. On our de

novo review, we agree.

         The parents did not develop a solid bond with the children while they were

in their care. After removal, their participation in supervised visits was “sporadic.”

These failed opportunities to cultivate a close relationship meant that the children

looked to others for security. As an example, they saw the case manager only

once a month but came to her rather than their parents “to meet their needs.”

Under these circumstances, the juvenile court appropriately declined to invoke the

parental bond exception to termination.
                                         6


IV.    Additional Time

       The father argues he should have been afforded additional time to reunify

because “the [d]epartment did not provide adequate services to the family.” The

mother argues that, if the court does not overturn the termination order, she should

“be given an additional six months to show her ability to parent her children.” See

Iowa Code § 232.104(2)(b). As discussed, the reunification services afforded the

parents were more than adequate. As for the viability of continuing those services

for six more months, the case manager said it best: “I’d like to be able to say that

with some more time, these boys can go home, but, unfortunately, that’s not

something that has been displayed. Parents are not demonstrating the skills, the

stability, the knowledge to be able to parent these boys on a full-time bases.” On

our de novo review, we determine that an extension of time of six months for

reunification services would not eliminate the need for removal of the children from

the home.

       We affirm the juvenile court’s termination of parental rights to these two

children.

       AFFIRMED ON BOTH APPEALS.